Name: COMMISSION REGULATION (EEC) No 1941/93 of 19 July 1993 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  economic geography
 Date Published: nan

 20 . 7. 93 Official Journal of the European Communities No L 176/21 COMMISSION REGULATION (EEC) No 1941/93 of 19 July 1993 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 2071 /92 (3), and in particular Article 14 (7) thereof, Whereas the Community has signed a Bilateral Agree ­ ment on agriculture with Austria (4) ; whereas the Agree ­ ment includes an arrangement on reciprocal trade in cheese ; Whereas the cheeses mentioned in the Agreement must be accompanied by certificate IMA1 ; whereas it is neces ­ sary to change the name of the agency issuing the certifi ­ cates in Austria as a result of an administrative reorganiza ­ tion ; whereas Annex III should be corrected to avoid any ambiguity ; whereas these adjustments require amend ­ ments to Commission Regulation (EEC) No 1 767/82 (5), as last amended by Regulation (EEC) No 131 7/93 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . in Annex III, the introductory phrase to point I and number 1 are replaced by the following : ' I. As regards Tilsit cheese listed under (m) and (n) in Annex I and falling within CN code ex 0406 90 25 : 1 box 7 by specifying "Tilsit" cheese,' ; 2 . in Annex IV, in the fourth column of the heading 'Austria', the name of the issuing organization for IMA1 certificates in Austria is replaced by 'Agrarmarkt Austria (AMA)'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5 . 1993, p. 1 . (2) OJ No L 148, 28 . 6 . 1968, p. 13. O OJ No L 215, 30. 7 . 1992, p. 64. (4) OJ No L 109, 1 . 5 . 1993, p. 1 . H OJ No L 196, 5. 7. 1982, p. 1 . (6 OJ No L 132, 29. 5 . 1993, p. 78 .